Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
        This Office Action is in response to the papers filed on 13 August 2020.

   CLAIMS UNDER EXAMINATION
      Claims 1-12 are pending and have been examined on their merits.

PRIORITY
Foreign Priority document EP17195324.3 filed on 06 October 2017 is acknowledged.

CLAIM OBJECTIONS
Claims 2-10 objected to because of the following informalities:  The dependent claims recite “An endolysin…according to claim…” instead of “The endolysin…according to claim…”.  Appropriate correction is required.

CLAIM REJECTIONS

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more as evidenced by Gaitero et al. (Crystal structure of the lytic CHAPK domain of the endolysin LysK from Staphylococcus aureus bacteriophage K. Virology Journal 2014, 11:133).

Question 1: Are the claims directed to a process, machine manufacture or composition of matter?  Yes, claims 1 and 12 are directed to a composition of matter.

Question 2A: Are the claims directed to a product of nature, a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?  

Prong 1. Yes, claims 1 and 12  are directed to a nature-based product limitation. The limitation in the claims that set forth a nature based product is: an endolysin specific for an oncogenic bacterium.

As evidenced by Gaitero et al. Bacteriophage K is a virulent phage that infects a wide range of staphylococci. It belongs to the Myoviridae family of the Caudovirales order, with a genome of 148,317 bp [1-3]. To allow its progeny to escape from the host cell (“lysis from within”), it encodes the endolysin LysK, a peptidoglycan hydrolase. When applied exogenously to pathogen, causes “lysis from without” or exolysis (page 2, left column, first paragraph of Background). LysK kills a wide range of staphylococci, including multi-drug-resistant Staphylococcus aureus (MRSA) (same cited section). As evidenced by the Instant Specification, Staphylococcus aureus is an oncogenic bacterium. Therefore an endolysin specific for an oncogenic bacterium is naturally occurring.

The nature based product lacks markedly different characteristics (and thus is a product of nature exception) because: When the endolysin is compared to its counterpart it does not have different characteristics. Therefore the claimed endolysin is indistinguishable from an endolysin found in nature. 

Prong Two: Do the claims recite additional elements that integrate the judicial exception into a practical application? No. Claim 1 is directed to a product (i.e. a composition) and not a method of administration to a subject. Claim 12 does not recite any method steps that recite a practical application/

Question 2B: Do the claims recite any additional elements that amount to significantly more than the judicial exception?  
Are there any additional elements recited in the claim beyond the exception identified above?

Yes. Claims 1 and 12 recite the endolysin is “for use in the prevention, delay or treatment of cancer in a subject in need thereof”.  Claim 2 is directed to the bacteria the endolysin is specific for. Claims 3-5 identify the endolysin is a Staphylococcus-specific endolysin. Claim 6 is directed to the subject  recited in claim 1. Claims 7-8 are directed to the cancer recited in claim 1. Claim 9 is directed to a composition comprising the endolysin of claim 1 and an excipient. Claim 10 is directed to a composition comprising the endolysin of claim 1 and an anti-cancer medicament. Claim 12 is directed to the use of an endolysin for manufacturing a medicament.

(b) Do the additional elements, taken individually and as a combination result in significantly more?

No. A naturally occurring endolysin specific for S. aureus MRSA anticipates the endolysin recited in claims 1-3. While claims 4-5 recite the Staphylococcus-specific endolysin is recombinant, the claim does not recite any limitations indicating the claimed endolysin is substantially different than a naturally occurring endolysin. Claim 6 is directed to the subject recited in claim 1. Claim 1 is directed to a product, not a method of treatment. Therefore claim 6 does not recite a limitation that amounts to more than the identified judicial exception. Claims 7-8 are directed to the cancer recited in claim 1. Claim 1 is directed to a product, not a method of treatment. Therefore claims 7-8 do not recite a limitation that amounts to more than the identified judicial exception. Claim  9 recites a composition comprising the endolysin of claim 1 and an excipient. The claim does not recite what the excipient is. Water, a judicial exception, is encompassed by the claims.  Claim  10 recites a composition comprising the endolysin of claim 1 and “another anti-cancer medicament”. The claim does not recite what the medicament. A second naturally occurring endolysin, a judicial exception, is encompassed by the claims. Claim 12 does not recite more than the judicial exception (i.e., a naturally occurring endolysin).

Therefore, claims 1-10 and 12 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer in a subject, does not reasonably provide enablement for prevention of cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The factors to be considered in determining whether undue experimentation is required are summarized In re Wands, 8 USPQ2d 1400 (CAFC 1988). The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not ‘experimentation.” (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary; (2) the amount or direction or guidance presented; (3) the presence or absence of working examples; (4) the nature of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims. While all these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are drawn to an endolysin specific for an oncogenic bacterium for use in the prevent, delay or treatment of cancer in a subject in need thereof. Examiner notes the term prevent means to keep something from happening (Merriam Webster Dictionary). As written, the claims encompass prevention of any type of cancers in any subject from ever occurring. While the person of ordinary skill in the art would have a reasonable expectation of successfully treating cancers, at least as far as treating the symptoms of cancer, he or she would not have had an expectation for preventing cancer of all types from ever occurring in all subjects at any time indefinitely. Prevention of cancer, for the purpose of examination, is taken in the absolute sense. Thus in order to prevent cancer, the claimed endolysin would entirely stop cancer  from ever forming in all cases at all times. The skilled artisan would view the prevention of all possible cancers in all subjects as highly unlikely since all cases would not be preventable by the administration of all endolysins. Thus it would be highly unpredictable to prevent all cancers in all subjects at all times. 
Applicants have provided no direction for the claimed method to prevent all cancers. The Instant Specification has provided no working examples demonstrating the prevention of cancer, or disclosing the methods steps required for preventing all cancers in all subjects. While lack of a working embodiment cannot be a sole factor in determining enablement, the absence of substantial evidence provides additional weight to the lack of enablement in consideration of the Wands factors as a whole. Thus one of ordinary skill in the art would not have a reasonable expectation of successfully preventing all cancers as claimed. A product and method for prevention by is not enabled by the instant specification. Accordingly, claims 1-12 are properly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-10 recite an endolysin “for use”. “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).” Appropriate correction is required.

Claims 1-12 recite an endolysin specific for an oncogenic bacterium. The metes and bounds of said specificity are unclear. It is unclear if the claim means the endolysin only hydrolyzes oncogenic bacterium, only hydrolyzes a specific genus or species, if the claim is referring to an endolysin of a particular sequence or if the claim means something different. Appropriate correction is required.
Claim 2 recites the terms “preferably” and “more preferably”.  It is unclear if the limitations recited after the terms “preferably” and “more preferably” are required, or exemplary. The claim also recites the phrase “such as”. The metes and bounds of the phrase “such as” are unclear. It is unclear if a methicillin resistant S. aureus is an example, or a required limitation.  Appropriate correction is required.
Claim 4 recites “preferably a recombinant Staphylococcus-specific chimeric endolysin…”. It is unclear if the limitations recited after the term “preferably” are required, or exemplary. The metes and bounds of the claim are unclear. Appropriate correction is required. Claim 5 is included in this rejection because it depends on claim 4.
Claim 5 recites the endolysin is “selected from the group consisting of the endolysins depicted as SEQ ID NO:19 to SEQ ID NO:75 in Table 1”. The metes and bounds of the claim are unclear. MPEP 2173.05 states claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Further, the phrase “depicted as” makes the claim unclear. The term “depict” is defined as “to show what a person or thing is like” (Merriam Webster Dictionary). It is unclear what is being claim. It is unclear if the Applicant is claiming a specific sequence, or something that is like a particular sequence. Appropriate correction is required. For the purpose of examination, any Staphylococcus-specific endolysin is interpreted to read on claim 5.
Claim 7 recites a mucosa associated cancer “such as (skin)lymphoma and gastric cancer”. The phrase “(skin)lymphoma” is unclear. It is unclear if the claim means “skin lymphoma”, if the claim means skin is a type of lymphoma or if the claim means something different. The phrase “such as” is unclear. It is unclear if “(skin)lymphoma and gastric cancer” are only mean to be examples of the cancer, or if the cancer is “(skin)lymphoma and gastric cancer”. Further, a skin and gastric cancer is unclear. The metes and bounds of the claim are unclear. Appropriate correction is required.
Claim 9 recites the term “preferably a pharmaceutically acceptable excipient”. It is unclear if the limitations recited after the term “preferably” are required, or an example. The metes and bounds of the claim are unclear. Appropriate correction is required. Claim 10 is included in this rejection because it depends on claim 9.
Claim 10 recites the composition “further comprises another anti-cancer medicament”. Examiner notes neither claim 9, from which the claim depends, nor claim 1 recite an “anti-cancer medicament”. Therefore there is a lack of antecedent basis for “another anti-cancer medicament”. The metes and bounds of the claim are unclear. Appropriate correction is required.

Claim 12 recites “Use of an endolysin specific for an oncogenic bacterium for the manufacture of a medicament for the prevention, delay or treatment of cancer…”. “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).” As written, it is unclear if the claim is directed to a method or a product. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashani et al. (A Novel Chimeric Endolysin with Antibacterial Activity against Methicillin-Resistant Staphylococcus Aureus. Frontiers in Cellular and Infection Microbiology Volume 7 Article 290; 30 June 2017 pages 1-12).


Claim 1 is directed to an endolysin specific for an oncogenic bacterium (hence, a product). As written, the phrase “for use…” is not interpreted to be a method step, but a recitation of an intended use of the claimed product.

Kashani et al. teach a novel chimeric endolysin with antibacterial activity against a Staphylococcus aureus (see Abstract; Title; see page 2, right column, third paragraph). The Instant Specification identifies “Staphylococcus” as an oncogenic bacterium, and identifies Staphylococcus aureus as a preferred bacterium (page 2, lines 18 and 25-26). Therefore Kashani teaches an endolysin that is specific for an oncogenic bacterium. Because the art anticipates the claimed components of the product, it must be able to be used in the prevention, delay or treatment of cancer in a subject under the principle of inherency.

MPEP 2112.01
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES

"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Therefore claim is anticipated (claim 1).

The art teaches endolysin with antibacterial activity against a Staphylococcus aureus that is methicillin-resistant (See Abstract). Therefore claim 2 is included in this rejection (claim 2). 

Because the endolysin has activity against Staphylococcus aureus, it is interpreted to be Staphylococcus-specific. Therefore claim 3 is included in this rejection (claim 3). 

The endolysin is chimeric (hence recombinant). Therefore claims 4-5 are included in this rejection (claims 4-5). 

Claim 6 is directed to the subject which can be treated by the claimed endolysin. As set forth above, the claims are directed to a product, and not a process of treatment. Because the art anticipates the claimed components of the product, it must be able to be used in the prevention, delay or treatment of cancer in a human subject under the principle of inherency. Therefore claim 6 is included in this rejection (claim 6). 

Claims 7-8 are directed to the cancer can be treated by the claimed endolysin. As set forth above, the claims are directed to a product, and not a process of treatment. Because the art anticipates the claimed components of the product, it must be able to be used in the prevention, delay or treatment of the claimed cancer under the principle of inherency. Therefore claims 7-8 are included in this rejection (claims 7-8). 

Claim 9 recites the endolysin is in a composition comprising an excipient. Kashani teaches the endolysin is purified and added to a buffer (hence, an excipient). Therefore claim 9 is included in this rejection (claim 9). 

Claim 12 is rejected on the same grounds as claim 1 (claim 12).

Therefore Applicant’s Invention is anticipated as claimed.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (Preliminary treatment of bovine mastitis caused by Staphylococcus aureus, with trx-SA1, recombinant endolysin of S. aureus bacteriophage IME-SA1. Volume 191, 15 August 2016, Pages 65-71).

Fan teaches the following:
Methicillin-resistant Staphylococcus aureus (MRSA) has become a great threat to human and animal health and there is an urgent need to develop novel antibacterial agents to control this pathogen. The objective of this study was to obtain an active recombinant endolysin from the novel bacteriophage (IME-SA1), and conduct an efficacy trial of its effectiveness against bovine mastitis. We isolated a phage that was virulent and specific for S. aureus with an optimal multiplicity of infection of 0.01 (Abstract).

Therefore the art teaches a recombinant endolysin specific for Staphylococcus aureus. The Instant Specification identifies “Staphylococcus” as an oncogenic bacterium, and identifies Staphylococcus aureus is a preferred bacterium (page 2, lines 18 and 25-26). Therefore Fan teaches an endolysin that is specific for an oncogenic bacterium. Because the art anticipates the claimed components of the product, it must be able to be used in the prevention, delay or treatment of cancer in a subject under the principle of inherency.

MPEP 2112.01
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES

"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Therefore claim is anticipated (claim 1).

Staphylococcus, as taught by Fan, reads on claim 2 (claim 2).

Fan teaches the endolysin is specific for S. aureus (supra). Therefore claim 3 is included in this rejection (claim 3).

The art teaches a recombinant endolysin specific for Staphylococcus aureus (supra). Therefore claims 4-5 are included in this rejection (claims 4-5).

Claim 6 is directed to the subject which can be treated by the claimed endolysin. As set forth above, the claims are directed to a product, and not a process of treatment. Because the art anticipates the claimed components of the product, it must be able to be used in the prevention, delay or treatment of cancer in a human subject under the principle of inherency. Therefore claim 6 is included in this rejection (claim 6). 

Claims 7-8 are directed to the cancer can be treated by the claimed endolysin. As set forth above, the claims are directed to a product, and not a process of treatment. Because the art anticipates the claimed components of the product, it must be able to be used in the prevention, delay or treatment of the claimed cancer under the principle of inherency. Therefore claims 7-8 are included in this rejection (claims 7-8).

Fan teaches four dairy cows diagnosed with mild clinical mastitis were used for experimental treatments. Five udder quarters were treated with recombinant Trx-SA1 dissolved in physiological saline. Fan determined that three of the udders were infected with S. aureus (SAU mastitis), one by Streptococcus agalactiae and one by E. coli
(non-SAU mastitis). In the udder quarters with SAU mastitis (A, B and C), both the milk SCC (Fig. 6) and pathogen levels (Fig. 7) were reduced after treatment. Because the art anticipates the method claim recited in claim 11, it must prevent or delay cancer in the treated cows. Therefore claim 11 is included in this rejection (claim 11).

Because the endolysin taught by Fan is used to treat mastitis in cows, it is broadly interpreted to be used as a medicament. Claim 12 is rejected on the same grounds as claim 1 (claim 12).

Therefore Applicant’s Invention is anticipated as claimed.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandes et al. (Novel Chimerical Endolysins with Broad Antimicrobial Activity Against Methicillin-Resistant Staphylococcus aureus. Microbial Drug Resistance Volume 18, Number 3, 2012).


Fernandes et al. disclose novel chimerical endolysins targeting Staphylococcus aureus (Abstract; see page 334, left column, second paragraph).

The Instant Specification identifies “Staphylococcus” as an oncogenic bacterium, and identifies Staphylococcus aureus is a preferred bacterium (page 2, lines 18 and 25-26). Therefore Fernandes teaches an endolysin that is specific for an oncogenic bacterium. Because the art anticipates the claimed components of the product, it must be able to be used in the prevention, delay or treatment of cancer in a subject under the principle of inherency.

MPEP 2112.01
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES

"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Therefore claim is anticipated (claim 1).

Staphylococcus, as taught by Fernandes, reads on claim 2 (claim 2).

Fernandes teaches the endolysins are specific for S. aureus (supra). Therefore claim 3 is included in this rejection (claim 3).

The art teaches chimeric (hence, recombinant) endolysins specific for Staphylococcus aureus (supra). Therefore claims 4-5 are included in this rejection (claims 4-5).

Claim 6 is directed to the subject which can be treated by the claimed endolysin. As set forth above, the claims are directed to a product, and not a process of treatment. Because the art anticipates the claimed components of the product, it must be able to be used in the prevention, delay or treatment of cancer in a human subject under the principle of inherency. Therefore claim 6 is included in this rejection (claim 6). 

Claims 7-8 are directed to the cancer can be treated by the claimed endolysin. As set forth above, the claims are directed to a product, and not a process of treatment. Because the art anticipates the claimed components of the product, it must be able to be used in the prevention, delay or treatment of the claimed cancer under the principle of inherency. Therefore claims 7-8 are included in this rejection (claims 7-8). 

The art teaches the chimeras are in an endolysin buffer (hence, an excipient) (see page 335, left column, third paragraph). Therefore claim 9 is included in this rejection (claim 9). 

In Figure 4, the art discloses both chimeras are combined. Therefore the art teaches an endolysin and a second anti-cancer (hence, endolysin) medicament. Therefore claim 10 is included in this rejection (claim 10).

Claim 12 is rejected on the same grounds as claim 1 (claim 12).

Therefore Applicant’s Invention is anticipated.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653